THE Chief Justice
delivered the opinion of the Court.
In this case there are three assignments of Error. lstr The charge of the Court was erroneous, as set forth in the bill of exceptions. 2d. The finding of the Jury was without issue or plea. 3d, The plea of the Statute of Usury was not put in.
The Counsel proposed to abandon the two last assignments, in order to obtain the opinion of the Court on the first. But we are of opinion that a charge to a Jury must apply to an issue, in order to be the subject of review here. If there was no issue, no Jury or charge was required.
Judgment reversed, and cause remanded.